Citation Nr: 1434567	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-23 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2011, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development.  It has been properly returned to the Board for appellate consideration.  


FINDING OF FACT

Hepatitis C did not have onset during active service, did not manifest until many years after separation from active service, and was not caused by active service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, VA provided adequate notice in pre-decision letters sent to the Veteran in November 2006 and May 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided an adequate examination and obtained an adequate opinion in December 2011.  

In the November 2011 Remand, the Board directed the AOJ to obtain records of treatment that the Veteran had received for his hepatitis C at the VA Medical Center (VAMC) in Detroit, Michigan from August 1976 to December 2003 and since April 2007; to return a previous, May 2007, examination report to the examiner (or to a different examiner for another examination if the previous examiner was not available) for an addendum nexus opinion; and to readjudicate the claim.  

In a December 2011 letter, the AOJ informed the Veteran that it had requested treatment records form the Detroit VAMC dated from 1976 to December 2003 and from April 2007, to the present.  This is consistent with the Board's Remand directive.  Added to the claims file following that Remand are records of treatment at the Detroit VAMC from April 2007 to May 2012.  

In February and March 2012, the RO made additional requests to the Detroit VAMC, in which it specifically asked for records from August 1976 to December 2003 and specifically stated that if the records had been archived they should be recalled.  
In March 2012, the AOJ received from the Detroit VAMC records of treatment of the Veteran from May 2001 to December 2003 and from December 2011.  A record of e-mail communications shows that in April 2012 the AOJ informed the Detroit VAMC that it had received the 2001 to 2003 records and inquired as to the 1976 to 2000 records.  In May 2012, the VAMC responded that the Veteran's initial appointment was in 2001 and that no additional records were available.  The AOJ informed the Veteran of the results of its efforts in a May 2012 letter and asked him to provide any such records that he may have in his possession.  The AOJ documented its efforts to obtain the records in a May 2012 Formal Finding of Unavailability of Outpatient Treatment Records.  From these facts, the Board concludes that records of VA treatment prior to May 2001 do not exist.  

These efforts by the AOJ to obtain additional records, the December 2011 examination and opinion, and the June 2012 Supplemental Statement of the Case, demonstrate compliance with the Board's November 2011 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  

      A.  Factual Background

In his September 2006 claim, the Veteran stated his belief that he contracted hepatitis C from air-gun inoculations during service.  He reported that soldiers were inoculated without the air guns being cleaned between soldiers.  He reported that he was diagnosed with hepatitis C at a VAMC several years later.  In a March 2007 writing, the Veteran reported that he was diagnosed with hepatitis at a VAMC in 1978.  He reported that his only possible exposure to the virus was from air gun injectors used during service.  In a May 2007 writing, he stated that he was diagnosed with hepatitis C in 1978.  He also stated that he had never had hemodialysis, used intravenous drugs, been exposed to blood as a medic, had an organ transplant or blood transfusion, engaged in high risk sexual activity, or undergone tattooing or piercing.  He reasserted that the only way he could have contracted the virus was through in-service air gun inoculations.  

Service treatment records are negative for any mention of hepatitis.  The earliest record of treatment of any kind after service is treatment at a VA facility beginning in May 2001.  At that time the Veteran was described as a new patient and an initial history was taken.  The only past medical history provided by the Veteran at that initial visit was that he had previously been diagnosed with hypertension.  

March 2002 VA treatment notes document that the Veteran arrived with very high blood pressure and documented that he had been using cocaine one to two times per week and also used heroin and marijuana.  A hepatitis C risk assessment note indicates that he had risk factors for hepatitis C, specifically, that he had a history of injection of illicit drug use or intranasal cocaine use.  An order for "Hepatitis C AB, Total," was placed.  

An April 2002 VA treatment note documents that there was an abnormal laboratory value and that a letter had been mailed to the Veteran instructing him to schedule an appointment with his primary care provider to discuss the hepatitis C result.  A July 2002 note documents that the Veteran was educated on hepatitis C.  

A June 2003 VA psychosocial history was taken for a detoxification intake.  There is a section documenting the Veteran's report of his history of substance abuse.  He indicated that he had used nasal heroin for 20 years out of his lifetime and that he had smoked cocaine 20 years out of his lifetime.  

A January 2004 gastroenterology consult response includes the Veteran's report that he had known he had hepatitis since 1978-1979.  Risk factors are listed as needle sticks as a medical worker in a dietary aide and laundry capacity, a pierced left ear, intravenous drug abuse with last use 20 years earlier, crack, and intranasal cocaine use in 2001-2002.  

In October 2004, the Veteran underwent a VA general medical examination in relation to his May 2004 claim of entitlement to a nonservice-connected pension.  The examination report documents that the Veteran provided a history of diagnosis of hepatitis C by laboratory tests.  He denied history of intravenous drug abuse, tattoos, piercing, blood transfusion, organ transplant, high risk sexual behavior, hemodialysis, etc., but reported that he snorted cocaine in the 1980s.  In an assessment section, the examiner stated that the etiology of the Veteran's hepatitis C was most likely from snorting cocaine.  

He underwent a VA examination in May 2007 with regard to his claim of entitlement to service connection for hepatitis C.  The report of that examination documents the Veteran's report that he had no history of intravenous drug abuse but had snorted heroin and cocaine.  It also documents the Veteran's report that he thinks he was stuck by needles several times during his job as a laundry worker at a hospital.  The examiner did not offer an etiology opinion.  

In his July 2008 VA Form 9 substantive appeal, the Veteran contended that he did not report to the October 2004 examiner that he had snorted cocaine.  

Pursuant to the Board's Remand, VA provided a relevant examination and obtained a relevant expert opinion in December 2011.  The examination report acknowledged that the Veteran was diagnosed with hepatitis C in 2002 and indicated that he did not have cirrhosis of the liver.  The examiner indicated review of the Veteran's claims file. In a medical history section of the report, the examiner documented the following:

Patient says on routine blood test hepatitis C was found positive and doctor advised for treatment which started with interferon but refused to continue due to side effect.  Patient says he thinks he got hepatitis C due to jet air gun inoculation.  Patient also gives history of snorting cocaine from late 1980s to 2003-2004, and as per he stoped (sic) it after joinig (sic) rehab center.  

As to risk factors that apply, the examiner indicated intranasal cocaine use and, as per the Veteran, air gun inoculations in 1973.  

In the Remand, the Board directed that the examiner specifically address the air gun inoculation risk factor as well as any pre or post service risk factors.  The Board also requested that the examiner address the studies and publications mentioned in the Veteran's representative's December 2008 argument.  

The examiner provided an opinion that the Veteran's "hepatitis C is not from air gun inoculations but more likely from snuffing cocaine internasal (sic)."  As a rationale for that opinion the examiner stated as follows:  

After reviewing C-file, history, physical exam, standard textbook, reputed articles on hepatitis-C, my experience and expertise.  There was no documented case report of hepatitis-C transmitted by air gun inoculation.  Regarding patient he had a history of snuffing cocaine intranasal which is one of the mode (sic) of transmission of hepatitis-C.

In the above referenced December 2008 argument, the representative referenced the following:  

The medical publication, PUBMED (PMID: 9261949) indicates that jet injected inoculations can be safely used "[I]n the medical practice if they are protected by the sterile anticontaminant disposable service."  During this study, there were indeed eight persons positive for Hepatitis C virus.  (Said government information is herein waived of AOJ review via 38 C.F.R. § 20.1304.)

A study conducted at the Laboratory of Hospital Infection, Central Public Health Laboratory of London UK, concluded:  "Needleless Jet Injector systems are potentially beneficial for mass immunization progress, but they may transfer blood-borne viruses." 

At a Food and Drug Administration open session on August 2, 1999, the manufacturer of the Jet Gun Injector stated, "If the Jet Gun is not wiped off after each person, it's possible to transmit Hepatitis C every one in three injections."

A 1999 report of vaccines in the military, the Air Force Infections Disease Control Epidemiology Board (AFEB) described a site visit to Parris Island where they noted that the Jet Injector nozzles were frequently contaminated with blood; and, sterilization practices were frequently inadequate or not followed.  

      B.  Analysis

The Board finds that the Veteran was first diagnosed with hepatitis C in 2001, not earlier, as he has contended.  If he had been diagnosed earlier, it does not follow that he would report only a history of hypertension when he sought treatment at VA in May 2001 and that there would be no mention in the record of him previously receiving treatment from VA, as he has alleged.  It has been considered that he reported in January 2004 that he had known he had hepatitis since 1978-1979.  There is no explanation in that note as to how he knew this.  It is also relevant that the author of the note put quotation marks around the word hepatitis.  This is consistent with the vague report that he knew he had hepatitis in 1978 - 1979 without any reference as to how he knew this.  
The nature of the VA treatment records prior to when he filed his claim in September 2006, particularly surrounding his own reports in 2001 and 2002 and the unavailability of any indication that he was ever treated by VA prior to 2001 (other than his statements), leads the Board to the conclusion that the Veteran's reports of diagnosis of hepatitis C prior to 2001 are not credible.  

As to the Veteran's July 2008 statement that he did not report to the October 2004 examiner that he had snorted cocaine, the Board finds that the Veteran's statement lacks credibility.  This is because the treatment records contain numerous other reports of his intranasal drug use that could have only originated with him.  For example, the reason that he was tested for hepatitis C in 2002 was, as shown by the March 2002 VA treatment note, because he reported either cocaine use or heroin use, at least one of which involved intranasal use.  Although there is some discrepancy as to which drug was used intranasally, as shown by comparison to the June 2003 detoxification intake history, both list a history of intranasal drug use.  Additionally, prior to the October 2004 examination he had reported, as documented in the January 2004 gastroenterology consult response, that he had intranasal drug use in 2001-2002.  Furthermore, the Board can discern no motivation for the October 2004 examiner to note the report of intranasal cocaine use if there was no reason for the examiner to believe that the Veteran had a history of intranasal cocaine use.  The most probative evidence that he did have intranasal drug use is the March 2002 treatment note.  

In summary, the most probative evidence shows that the Veteran had intranasal drug use in the 1980s, that he reported this in the course of a VA treatment visit in March 2002, that this report led to testing for hepatitis C, and that he was first diagnosed with hepatitis C pursuant to that testing.  

The Board finds the December 2011 opinion to be highly probative evidence that weighs against the Veteran's claim.  The examiner's reference to reputed articles on hepatitis C is sufficient for the Board to conclude that the examiner considered what the representative had offered in support of the Veteran's claim.  The examiner's rationale is logical and compelling a the examiner attributed his hepatitis C to the known risk factor of intranasal cocaine use as opposed to what is, as shown by the evidence of record, a theoretically possible risk factor of air gun inoculations.  

The Board has weighed what the representative offered in support of the claim against the examiner's opinion but finds the examiner's opinion more probative.  First, there is insufficient evidence to find that sterile procedures were not followed as far as the inoculations in the Veteran's case.  The Veteran's report that the air guns were not cleaned between use on different individuals is afforded only the most minimum of probative value.  This is because the Veteran provides the report more than 40 years after his active service.  It is highly unlikely that he would have noted whether the air guns were cleaned between soldiers at the time of the inoculations, or would have accurately remembered the circumstances of the inoculations in such detail more than 40 years later.  The Board finds it more likely that the service medical personnel properly provided the inoculations.  

What happened at Parris Island, as referred to by the representative with regard to the 1999 report, is not relevant to the Veteran's case because he served in the United States Army and would not have been at Parris Island and does not report that he was at Parris Island.  Most importantly, the representative's argument cites to sources for the possibility of transmission of hepatitis C via air gun injectors, not the probability of such transmission.  The examiner's statement is not in terms of mere possibility.  Rather, the examiner attributed his contracting of the disease to a known risk factor as opposed to a possibility that he could have contracted the disease through a risk factor that has no documented cases of transmission of the virus.  The examiner's opinion is more probative in this regard.  

The representative misstates the study identified by the PUBMED ID number.  The abstract of that study is available at www.ncbi.nlm.gov/pubmed, the PUBMED website.  The study was to evaluate an anticontaminant disposable device.  The abstract of that study does not state that any individual was positive for hepatitis C following the study but not positive prior to the study.  What the abstract states is that, prior to inoculation, eight of the subjects were positive for the HCV marker.  The abstract also states that "[d]uring the clinico-epidemiological surveillance and the laboratory investigations mentioned above no clinical viral hepatitis B or C case and no seroconversion to positivity for HBV or HCV markers among the susceptible persons in the group were reported."  This source cited by the representative does not support the representative's argument which appears to be that eight of the subjects contracted hepatitis C from the study.  

Accordingly, for these reasons, the Board concludes that the preponderance of evidence is against a finding that the Veteran's hepatitis C had onset or was caused by his active service.  His appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


